Order denying plaintiff’s motion to strike out the first and third defenses of defendant bank in an action upon a promissory note, and to reform the note and establish an equitable hen and mortgage, reversed on the law, in so far as appealed from, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion the defenses as pleaded are insufficient to establish an equitable estoppel. (Rothschild v. Title Guarantee & Trust Co., 204 N. Y. 458.) Lazansky, P. J., Young, Carswell, Johnston and Taylor, JJ., concur.